11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Eddie L. Odom,                                * From the 238th District
                                                Court of Midland County,
                                                Trial Court No. CV-47,186.

Vs. No. 11-13-00233-CV                         * September 26, 2013

Endeavor Energy Resources, L.P.,               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Herod)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against the party
incurring the same.